Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 1 of 14                      PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE

BRANDON SMITH,                                 *
individually,                                  *
                                               *
       Plaintiff,                              *
                                               *
v.                                             *     Case No._______________
                                               *
POPLAR PROPERTY, LLC,                          *
a domestic limited liability company,          *
                                               *
      Defendant.                               *
______________________________

                                         COMPLAINT

        Plaintiff BRANDON SMITH (“SMITH” or “Plaintiff”) hereby sues Defendant

POPLAR PROPERTY, LLC (“Defendant”) pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq. (“ADA”), and its implementing regulations, the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”) and alleges as follows:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

ADA. This Court is vested with original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant POPLAR PROPERTY, LLC’s failure to remove physical barriers to access and

violations of Title III of the ADA.

       2.      Venue is properly located in the Western District of Tennessee pursuant to 28

U.S.C. § 1391(b) because venue lies in the judicial district of the property situs or the judicial

district in which a substantial part of the events or omissions giving rise to Plaintiff’s claims




                                                                                        Page 1 of 14
Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 2 of 14                        PageID 2



occurred. The Defendant’s property is located in and does business within this judicial district

and all events giving rise to this lawsuit occurred in this judicial district.

        3.      Plaintiff, BRANDON SMITH, is and has been at all times relevant to the instant

matter, a natural person residing in Tennessee and is sui juris.

        4.      Plaintiff is an individual with disabilities as defined by the ADA.

        5.      Plaintiff is substantially limited in performing one or more major life activities,

including but not limited to: walking, standing, grabbing, grasping and/or pinching.

        6.      Plaintiff uses a wheelchair for mobility purposes.

        7.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Plaintiff’s motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make his home community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on the subject property,

including returning to Mid South Food & Fuel as soon as it is accessible (“Advocacy Purposes”).

        8.      Defendant, POPLAR PROPERTY, LLC, is a foreign limited liability company

conducting business in the State of Tennessee and within this judicial district.

                                   FACTUAL ALLEGATIONS

        9.      In August of 2019, Plaintiff was a patron at Mid South Food & Fuel, a business

located at 4830 Poplar Ave., Memphis, Tennessee.

        10.     POPLAR PROPERTY, LLC, is the owner, lessor, and/or operator/lessee of the

real property and improvements that are the subject of this action, specifically Mid South Food &



                                                                                          Page 2 of 14
Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 3 of 14                        PageID 3



Fuel and its attendant facilities, including vehicular parking and exterior paths of travel within

the site identified by the Shelby County Planning Department by Parcel ID: 056007 00041

(“Subject Facility”, Subject Property).

        11.    Plaintiff lives only 8 miles from the Subject Facility.

        12.    Because Mid South Food & Fuel is located on Poplar Avenue, a Memphis

thoroughfare that he frequents routinely, he is consistently where the Subject Facility is located

and travels in and about the immediate area of Mid South Food & Fuel numerous times every

week.

        13.    Plaintiff’s access to Mid South Food & Fuel located at 4830 Poplar Ave.,

Memphis, Tennessee (“Subject Property”, “Subject Facility”), and/or full and equal enjoyment of

the food, beverages, fuel, services, facilities, privileges, advantages and/or accommodations

offered therein were denied and/or limited because of his disabilities, and he will be denied

and/or limited in the future unless and until Defendant, POPLAR PROPERTY, LLC, is

compelled to remove the physical barriers to access and correct the ADA violations that exist at

Mid South Food & Fuel, including those set forth in this Complaint.

        14.    Plaintiff has visited Mid South Food & Fuel at least once before as a patron and

advocate for the disabled. Plaintiff intends on revisiting Mid South Food & Fuel within six

months of the filing of this Complaint or sooner, as soon as the barriers to access detailed in this

Complaint are removed. The purpose of the revisit is to be a regular patron, to determine if and

when Mid South Food & Fuel is made accessible, and to maintain standing for this lawsuit for

Advocacy Purposes.

        15.    Living in the area, Plaintiff intends on revisiting Mid South Food & Fuel to enjoy

the same services as a non-disabled patron as well as for Advocacy Purposes, but does not intend



                                                                                         Page 3 of 14
Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 4 of 14                         PageID 4



to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          16.   Plaintiff traveled to Mid South Food & Fuel as a patron and as an independent

advocate for the disabled, encountered and/or observed the barriers to access that are detailed in

this Complaint, engaged those barriers where physically possible, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at Mid South Food & Fuel.

                      COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                         (Against Defendant for ADA Violations)

          17.   The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42

U.S.C. § 12181; 28 C.F.R. § 36.508(a).

          18.   Mid South Food & Fuel is a public accommodation and service establishment.

          19.   Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

          20.   Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

          21.   Mid South Food & Fuel must be, but is not, in compliance with the ADA and the

ADAAG.

          22.   Plaintiff has attempted to, and has to the extent possible, accessed Mid South

Food & Fuel in his capacity as a patron at Mid South Food & Fuel and as an independent


                                                                                           Page 4 of 14
Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 5 of 14                      PageID 5



advocate for the disabled, but could not fully do so because of his disabilities resulting from the

physical barriers to access, dangerous conditions and ADA violations that exist at Mid South

Food & Fuel that preclude and/or limit his access to Mid South Food & Fuel and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including

those barriers, conditions and ADA violations more specifically set forth in this Complaint.

      23.     Plaintiff intends to visit Mid South Food & Fuel again in the very near future as a

customer and as an independent advocate for the disabled, in order to utilize all of the food,

beverages, services, facilities, privileges, advantages and/or accommodations commonly offered

to able-bodied patrons of Mid South Food & Fuel but will be unable to fully do so because of

his disability and the physical barriers to access, dangerous conditions and ADA violations that

exist at Mid South Food & Fuel that preclude and/or limit his access to Mid South Food & Fuel

and/or the food, beverages, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set

forth in this Complaint.

      24.     Defendant, POPLAR PROPERTY, LLC, has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of Mid South Food & Fuel,

as prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

      25.     Defendant, POPLAR PROPERTY, LLC, will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, POPLAR PROPERTY, LLC, is

compelled to remove all physical barriers that exist at Mid South Food & Fuel, including those




                                                                                        Page 5 of 14
Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 6 of 14                    PageID 6



specifically set forth herein, and make Mid South Food & Fuel accessible to and usable by

Plaintiff and other persons with disabilities.

      26.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Mid South Food & Fuel and the full and equal enjoyment of the food, beverages,

services, facilities, privileges, advantages and accommodations of Mid South Food & Fuel

include, but are not limited to:

                                            PARKING

              a. The plaintiff could not utilize the parking facility without the
                 fear and stress of being unable to re-enter his vehicle because
                 of the likelihood of a vehicle being parked directly beside his
                 vehicle because of the defendant’s failure to maintain the paint
                 (not clearly marking the location) of the access aisle serving
                 the designated accessible space in violation of 28 CFR §
                 36.211, Section 4.6 of the 1991 ADAAG, and Section 502.3.3
                 of the 2010 ADAAG. This violation made it dangerous and
                 difficult for Plaintiff to exit and re-enter his vehicle while
                 parked at Mid South Food & Fuel.

              b. The plaintiff could not safely utilize the parking facility
                 without the fear and stress of being unable to re-enter his
                 vehicle because of the likelihood of a vehicle being parked
                 directly beside his vehicle because the accessible parking space
                 had no visible upright signage so that the space could be
                 identified when vehicles such as vans or trucks (typically
                 utilized by individuals with disabilities) are parked in the
                 accessible space in violation of Section 4.6 of the 1991
                 ADAAG and Sections 302 and 502 of the 2010 ADAAG. This
                 violation made it dangerous and difficult for Plaintiff to exit
                 and re-enter his vehicle while parked at Mid South Food &
                 Fuel.

              c. The plaintiff could not safely utilize the parking facility
                 because neither the designated accessible parking space nor the
                 access aisle was level in violation of Section 4.6.3 of the 1991
                 ADAAG and Section 502.4 of the 2010 ADAAG.




                                                                                     Page 6 of 14
Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 7 of 14                 PageID 7



                                ACCESSIBLE ROUTES

           d. The plaintiff was unable to enter the facility without suffering
              physical fatigue and difficulty as the parking space serving the
              facility is not located on the shortest accessible route from
              parking to the accessible entrance in violation of Section 4.6 of
              the 1991 ADAAG and Sections 208.3.1 and 502 of the 2010
              ADAAG. This violation made it difficult for Plaintiff to access
              Mid South Food & Fuel.

           e. The plaintiff could not traverse the path of travel from the
              parking facility to the accessible entry door without difficulty
              because the ground surface consisted of unmaintained
              pavement with abrupt changes in level between ¼ inch and ½
              inch high which are not properly beveled and have a vertical
              rise steeper than 1:2 in violation of Section 4.5 of the 1991
              ADAAG and Section 303.3 of the 2010 ADAAG Standards
              and said accessible feature is not being maintained by
              Defendant in violation of 28 CFR § 36.211. This violation
              made it difficult for Plaintiff to access Mid South Food & Fuel.


                            ACCESS TO GOODS AND SERVICES

           f. The plaintiff could not traverse the aisles within the store with
              the same access as Defendant’s able-bodied customers due to
              noncompliant clear widths between aisles and turn arounds at
              the end of aisles. The interior accessible routes between the
              store’s interior aisles and the perimeter aisles/refrigerated
              coolers fail to meet the minimum maneuverability clearance
              requirements for accessible routes in violation of Section 4.3.3
              of the 1991 ADAAG and Section 403.5 of the 2010 ADAAG.
              This violation made it difficult for Plaintiff to access goods
              and/or services within Mid South Food & Fuel.

           g. The plaintiff could not access the sales/service counter
              independently because it is too high for wheelchair users.
              Violation: The sales/service counter is not at an accessible
              height in violation of Section 7.2 of the 1991 ADAAG and
              Sections 227.3 and 904.4 of the 2010. This violation made it
              difficult for Plaintiff to pay for his selections without
              embarrassment and humiliation and access the goods and
              services behind the sales/service counter at Mid South Food &
              Fuel.


                                                                                  Page 7 of 14
Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 8 of 14                   PageID 8



                                          RESTROOM

           h. The plaintiff could not push the restroom door open
              independently without suffering physical strain and difficulty
              because the restroom entrance door closer requires excessive
              force to open due to Defendant’s failure to maintain this
              accessible equipment. Violation: The restroom door requires
              more than the minimum allowable opening force of 5 pounds
              of pressure for an interior hinged door due to the defendant’s
              failure to maintain the door closer in violation of 28 § 36.211,
              Section 4.13.11 of the 1991 ADAAG, and Section 404.2.9 of
              the 2010 ADAAG. This violation made it difficult for Plaintiff
              to access the restroom at Mid South Food & Fuel.

           i. The plaintiff had to struggle to keep the restroom entry/exit
              door open as he entered and exited because the restroom door
              closer caused the door to close too quickly. Violation: The
              sweep speed setting of the restroom doors has been allowed by
              the defendant to increase with time and ordinary use so that the
              time allowed to transition the door, from an open position of 90
              degrees to a position of 12 degrees from the latch, is too brief
              to allow individuals with mobility impairments to enter and/or
              exit the restroom safely and/or independently in violation of
              Section 4.13.10 of the 1991 ADAAG and Section 404.2.8.1 of
              the 2010 ADAAG and said accessible feature is not being
              maintained by Defendant in violation of 28 CFR § 36.211. This
              violation made it difficult for Plaintiff to access the restroom at
              Mid South Food & Fuel.

           j. The plaintiff could not safely transfer from his wheelchair to
              the toilet because grab bars were not provided. Violation: ADA
              compliant grab bars are not provided in the restroom in
              violation of Sections 4.16.4, 4.26 and Figure 29 of the 1991
              ADAAG and Section 604.5.2 of the 2010 ADAAG. This
              violation made it difficult and dangerous for Plaintiff to
              transfer from his wheelchair to the toilet.

           k. The plaintiff could not safely access the toilet because it sits
              too low to the ground. Violation: The toilet seat height is too
              low when measured from the floor to the seat in the lowered
              position in violation of Section 4.16.3 of the 1991 ADAAG and
              Section 604.4 of the 2010 ADAAG. This violation made it
              difficult and dangerous for Plaintiff to transfer from his
              wheelchair to the toilet.



                                                                                    Page 8 of 14
Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 9 of 14                      PageID 9



               l. The plaintiff could not flush the toilet independently as the
                  flush valve was not mounted on the open side of the toilet.
                  Violation: The flush valve is not mounted on the compliant
                  side of the toilet in violation of Section 4.16.5 of the 1991
                  ADAAG and Section 604.6 of the 2010 ADAAG. This
                  violation made it dangerous for Plaintiff to attempt to reach the
                  toilet flush lever.
                                 MAINTENANCE PRACTICES

               m. Defendant has a practice of failing to maintain the accessible
                  features of the facility, creating barriers to access for the
                  Plaintiff, as set forth herein, in violation of 28 CFR § 36.211.
                  This violation made it dangerous and difficult to access Mid
                  South Food & Fuel.

               n. Defendant has failed to modify its discriminatory maintenance
                  practice to ensure that the subject facility is readily accessible
                  to and usable by disabled individuals, in violation of 28 CFR
                  §§ 36.302 and 36.211. These violations made it dangerous and
                  difficult for Plaintiff to access Mid South Food & Fuel.


       27.     The discriminatory violations described above are not an exhaustive list of the

Defendant’s current barriers to equal access and violations of the ADA because Plaintiff was

unable to access and assess all areas of the subject premises due to the architectural barriers

encountered. A complete list of the subject location’s ADA violations affecting the Plaintiff as a

wheelchair user, and the remedial measures necessary to remove same, will require an on-site

inspection by Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of discriminatory

violations through expert findings of personal observation, he has actual notice that the defendant

does not intend to comply with the ADA.

       28.     The defendant has a practice of failing to maintain the accessible elements at the

Subject Facility by neglecting its continuing duty to review, inspect, and discover transient

accessible elements which by the nature of their design or placement, frequency of usage,


                                                                                        Page 9 of 14
Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 10 of 14                     PageID 10



exposure to weather and/or other factors, are prone to shift from compliant to noncompliant, so

that said elements are discovered and remediated. Defendant failed and continues to fail to alter

its inadequate maintenance practices to prevent future recurrence of noncompliance with

dynamic accessible elements at the Subject Facility in violation of 28 CFR §§ 36.202 and

36.211. These violations, as referenced hereinabove, made it impossible for Plaintiff, as a

wheelchair user, to experience the same access to the food, beverages, fuel, services, facilities,

privileges, advantages and accommodations of Mid South Food & Fuel as Defendant’s able-

bodied patrons.

       29.       Accessible elements at Mid South Food & Fuel have been altered and/or

constructed since 2010.

       30.       The foregoing violations are violations of the 1991 ADAAG, and the 2010

ADAAG, as adopted by the U.S. Department of Justice. In instances where the 2010 ADAAG

standards do not apply, the 1991 ADAAG standards apply, and all of the alleged violations set

forth herein can be modified to comply with the 1991 ADAAG standards.

       31.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       32.       Each of the violations alleged herein is readily achievable to modify to bring Mid

South Food & Fuel into compliance with the ADA.

       33.       Removal of the physical barriers and dangerous conditions present at Mid South

Food & Fuel is readily achievable because of the site conditions at the subject property, the

structural design of the subject facility, and the straightforward nature of the necessary

modifications.



                                                                                       Page 10 of 14
Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 11 of 14                    PageID 11



          34.   To assist businesses in offsetting the costs associated with complying with the

ADA and removing barriers to access for individuals with disabilities, Section 44 of the IRS

Code provides a tax credit for small business owners, and Section 190 of the IRS Code provides

a tax deduction for all business owners, including the Defendant.

          35.   Removal of the physical barriers and dangerous conditions at Mid South Food &

Fuel is readily achievable because of the relative low cost of the necessary modifications and the

Defendant has the financial resources to make the modifications, including the financial

assistance made available to Defendant by the government pursuant to Section 44 and/or Section

190 of the IRS Code.

          36.   By continuing to maintain and/or operate the subject property with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff’s sense of isolation and

segregation and deprives Plaintiff of the full and equal enjoyment of the goods, services,

facilities, privileges, and accommodations available to able bodied individuals of the general

public.

          37.   Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for its places of public

accommodation that have existed prior to January 26, 1992, 28 CFR 36.304(a); additionally, if

there has been an alteration to Defendant’s place of public accommodation since January 26,

1992, then Defendant is required to ensure to the maximum extent feasible, that the altered

portions of the facility are readily accessible to and usable by individuals with disabilities,

including people who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities

were designed and constructed for first occupancy subsequent to January 26, 1993, as defined in

28 CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable by



                                                                                      Page 11 of 14
Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 12 of 14                       PageID 12



individuals with disabilities as defined by the ADA. To date, Defendant has failed to comply

with this mandate.

       38.     Plaintiff is without adequate remedy at law and is suffering irreparable harm and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

POPLAR PROPERTY, LLC, is required to remove the physical barriers, dangerous conditions

and ADA violations that exist at Mid South Food & Fuel, including those alleged herein.

Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted.

       39.     Plaintiff’s requested relief serves the public interest.

       40.     Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees and costs of

litigation from Defendant, POPLAR PROPERTY, LLC pursuant to 42 U.S.C. §§ 12188, 12205

and 28 CFR 36.505. Plaintiff will be denied full and equal access to the subject premises, as

provided by the ADA unless the injunctive relief requested herein is granted.

       41.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

Plaintiff injunctive relief; including an Order to alter the subject facilities to make them readily

accessible to, and useable by, individuals with disabilities to the extent required by the ADA, and

closing the subject facilities until the requisite modifications are completed, and ordering

Defendant to fulfill its continuing duty to maintain the accessible features at the premises in the

future as mandated by 28 CFR 36.211.

       WHEREFORE, the Plaintiff prays as follows:

       A.      That the Court find Defendant, POPLAR PROPERTY, LLC, in
               violation of the ADA and ADAAG;

       B.      That the Court enter an Order requiring Defendant, POPLAR
               PROPERTY, LLC, to (i) remove the physical barriers to access
               and (ii) alter Mid South Food & Fuel to make the subject property


                                                                                         Page 12 of 14
Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 13 of 14                    PageID 13



             readily accessible to and useable by individuals with disabilities to
             the full extent required by Title III of the ADA;

      C.     That the Court enter an Order directing Defendant, pursuant to 28
             C.F.R. §36.211, to fulfill its continuing duty to maintain its
             accessible features and equipment so that the facility remains
             accessible to and useable by individuals with disabilities to the full
             extent required by Title III of the ADA;

      D.     That the Court enter an Order directing Defendant to implement
             and carry out effective policies, practices, and procedures to
             maintain the accessible features and equipment pursuant to 28
             C.F.R. §36.302 and 28 C.F.R. §36.211.

      E.     That the Court enter an Order directing Defendant to evaluate and
             neutralize its policies and procedures towards persons with
             disabilities for such reasonable time so as to allow them to
             undertake and complete corrective procedures;

      F.     An award of attorneys’ fees, costs (including expert fees), and
             litigation expenses pursuant to 42 U.S.C. § 12205;

      G.     An award of interest upon the original sums of said award of
             attorney’s fees, costs (including expert fees), and other expenses of
             suit; and

      H.     Such other relief as the Court deems just and proper, and/or is
             allowable under Title III of the Americans with Disabilities Act.


      Dated this the 5th day of February 2020.

                                    Respectfully submitted,

                                    By: s/ Jeffrey Lucas Sanderson
                                    Jeffrey Lucas Sanderson, Esq.
                                    Counsel for Plaintiff
                                    Tennessee State Bar No.: 35712

Of Counsel:
Wampler, Carroll, Wilson & Sanderson, P.C.
44 N 2nd Street, Ste 502
Memphis, TN 38103
Telephone: (901) 523-1844
Email: admin@wcwslaw.com


                                                                                      Page 13 of 14
Case 2:20-cv-02091-JPM-tmp Document 1 Filed 02/05/20 Page 14 of 14   PageID 14




DEFENDANT TO BE SERVED:
POPLAR PROPERTY, LLC
c/o Rooziman Shah, as Registered Agent
3264 W. Sarazens Cir.
Memphis, TN 38125




                                                                     Page 14 of 14
